Title: From George Washington to Nathanael Greene, 15 December 1781
From: Washington, George
To: Greene, Nathanael


                        
                            My dear Sir,
                            Phila. Decr 15th 1781.
                        
                        Your private letter of the 22d Ulto came to my hands the day before yesterday, and giving fresh assurances of
                            your attachment & regard for me was received with gratitude and Affection. As I feel myself interested in every
                            thing which concerns you it is with unfeigned pleasure I hear the plaudits which are bestowed on your conduct by Men of
                            all descriptions—public & private—and I communicate them to you with heart felt pleasure—there is no Man that
                            does not acknowledge your eminent services, nor is there any one that does not allow that you have done great things with
                            little means.
                        I wish the detachment commanded by Genl St Clair may not be much reduced before it reaches you—from what I
                            have heard this is much to be feared.
                        Mrs Greene is now in this City on her way to So. Carolina. She is in perfect health and in good Spirits—and
                            thinking no difficulty too great not to be encountered in the performance of this visit, it shall be my endeavor to "strew
                            the way over with flowers"—Poor Mrs Washington who has met with a most severe stroke in the loss of her amiable son
                            & only child Mr Custis, is here with me, and joins me most cordially in every wish that tends to your happiness
                            and glory. Most sincerely & affectionately I am—Dr Sir Yr Most Obed. Servt
                        
                        
                            Go: Washington

                        
                    